DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 3 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-8, 10-13, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim U.S. Patent Publication No. 2015/0109278 (hereinafter Kim) in view of Xiang et al. U.S. Patent Publication No. 2017/0061871 (hereinafter Xiang).
Consider claim 1, Kim teaches a pixel circuit, comprising: a switching sub-circuit (Figure 2, T1), a threshold voltage extraction sub-circuit (Figure 2, C1-C2, T3), an initialization sub-circuit (Figure 2, T2), a driving transistor (Figure 2, Tdr) and a light emitting device (Figure 2, OLED); wherein, a first electrode of the driving transistor is supplied with a power supply voltage, a second electrode of the driving transistor is coupled to a first terminal of the light emitting device (Figure 2, VDD, Tdr and OLED); the initialization sub-circuit is coupled to a control electrode of the driving transistor, and is configured to input a reference voltage to the control electrode of the driving transistor in response to an enable signal (Figure 2, T2, Vref, Sense and Tdr), so that the first terminal of the light emitting device is discharged by the driving transistor ([0055] and figure 5a, initial voltage for N3); the switching sub-circuit is coupled to the threshold voltage extraction sub-circuit and a data line, and is configured to write a data voltage input by the data line to the threshold voltage extraction sub-circuit in response to a scan signal (Figure 2, T1, Vdata, Scan); the threshold voltage extraction sub-circuit is coupled to the control electrode of the driving transistor (Figure 2, C1-C2, T3 and Tdr), is configured to extract and store a threshold voltage of the driving transistor in response to the enable signal [0059], and configured to apply the threshold voltage and the data voltage written by the switching sub-circuit to the control electrode of the driving transistor (Figure 5C, data when T1 is ON), so that the driving transistor inputs the data voltage to the light emitting device to drive the light emitting device to emit light (Figure 5D, IOLED based on the charges stored in the capacitors);
Kim does not appear to specifically disclose the feedback compensation sub-circuit is coupled to the second terminal of the light emitting device and the data line, is configured to generate a data voltage compensation signal for a next display image frame according to an operating current of the light emitting device and supply the generated data voltage compensation signal to the data line.
However, in a related field of endeavor, Xiang teaches a display panel and compensation method (abstract) and further teaches the feedback compensation sub-circuit (Figure 5, 11-15)is coupled to the second terminal of the light emitting device and the data line (Figure 5, DL, 25 and 11-15), is configured to generate a data voltage compensation signal for a next display image frame according to an operating current of the light emitting device and supply the generated data voltage compensation signal to the data line (Figure 5 and [0042], current I and output driving voltage from the voltage adjustment module).
Therefore, it would have been obvious to one of the ordinary skill in the art to sense the operating current as taught by Xiang in order to compensate the threshold voltage shift in the real time and, thus, eliminate the display non-uniformity caused by the threshold voltage shift as suggested by Xiang in [0027].

Consider claim 2, Kim and Xiang teach all the limitations of claim 1. In addition, Xiang teaches the feedback compensation sub-circuit is configured to determine whether the operating current of the light emitting device changes ([0042], the conversion module converts the current transferred to the input terminal of the conversion module to the sensing voltage. [0050], sensing voltage is different), in response to the operating current of the light emitting device increasing, the feedback compensation sub-circuit outputs the data voltage compensation signal with a negative value to the data line, and in response to the operating current of the light emitting device decreasing, the feedback compensation sub-circuit outputs the data voltage compensation signal with a positive value to the data line ([0050] and [0054] when the sensing voltage outputted from the sensing module 24 is different from the target gray-scale voltage of the target gray-scale i stored in the first memory module 13, the control signal outputted from the output terminal of the comparison module 14 may control the voltage adjustment module 11 to be turned on. When the voltage adjustment module 11 is turned on, the voltage adjustment module 11 may output the driving voltage, whose amplitude and/or phase may be continuously adjusted. Thus, if current (and thus sensing voltage) increases, then output driving voltage should decrease and thus a negative value to the data line in order to compensate for current variation, and if current (and thus sensing voltage) decreases, then output driving voltage should increase and thus a positive value to the data line in order to compensate for current variation).

Consider claim 4, Kim and Xiang teach all the limitations of claim 1. In addition, Kim teaches the initialization sub-circuit comprises a second transistor; and a first electrode of the second transistor is supplied with the reference voltage, a second electrode of the second transistor is coupled to the control electrode of the driving transistor, and a control electrode of the second transistor is supplied with the enable signal (Figure 2, T2, Vref, Tdr and Sense).

Consider claim 5, Kim and Xiang teach all the limitations of claim 1. In addition, Kim teaches the threshold voltage extraction sub-circuit comprises a fourth transistor, a first storage capacitor and a second storage capacitor (Figure 2, C1-C2, T3); a first electrode of the fourth transistor is coupled to a first terminal of the first storage capacitor, a second electrode of the fourth transistor is coupled to a first terminal of the light emitting device, and a control electrode of the fourth transistor is supplied with the enable signal (Figure 2, T3, C1, OLED and Sense); a second terminal of the first storage capacitor is coupled to the control electrode of the driving transistor (Figure 2, C1 and Tdr); and a first terminal of the second storage capacitor is coupled to the first terminal of the first storage capacitor, and a second terminal of the second storage capacitor is supplied with the reference voltage (Figure 2, C2, C1 and Vref).

Consider claim 6, Kim and Xiang teach all the limitations of claim 5. In addition, Kim teaches the switching sub-circuit comprises a third transistor; and a first electrode of the third transistor is coupled to the data line, a second electrode of the third transistor is coupled to the first terminal of the first storage capacitor, and a control electrode of the third transistor is supplied with the scan signal (Figure 2, T1, Vdata, C1 and Scan).

Consider claim 7, Kim and Xiang teach all the limitations of claim 6. In addition, Kim teaches a de-noising sub-circuit; wherein the de-noising sub-circuit is coupled to a reset signal terminal and a ground terminal, and is configured to input a ground voltage to the first terminal of the light emitting device to de-noise a potential of the first terminal of the light emitting device under a control of a reset signal input by the reset signal terminal (Figure 2, T4, Scan, Vref and OLED, where [0037], low-level source voltage may be supplied to the source electrode of T4).

Consider claim 8, Kim and Xiang teach all the limitations of claim 7. In addition, Kim teaches the de-noising sub- circuit comprises a fifth transistor; and a first electrode of the fifth transistor is coupled to the first terminal of the light emitting device, a second electrode of the fifth transistor is coupled to the ground electrode, and a control electrode of the fifth transistor is coupled to the reset signal terminal (Figure 2, T4 and respective connections (see also rejection for claim 7)).

Consider claim 10, Kim and Xiang teach all the limitations of claim 8.
Kim does not appear to specifically disclose an impedance of the fifth transistor is greater than an impedance of the driving transistor. However, Kim teaches in [0076] that K is a proportional constant and is a value determined based on a structure and physical characteristic of the driving transistor Tdr. K can be determined based on a mobility of the driving transistor Tdr and a ratio "W/L" of a channel width "W" and a channel length "L" of the driving transistor Tdr. Therefore, it would have obvious to one of the ordinary skill in the art to determine an optimum W/L and resistance in order to meet design choices. In addition, It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 195 USPQ 6 (C.C.P.A. 1977). It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).

Consider claim 11, Kim and Xiang teach all the limitations of claim 1. In addition, Kim teaches a display device, comprising the pixel circuit (Figure 1, SP).

Consider claim 12, Kim teaches a driving method for a pixel circuit, the pixel circuit comprising a switching sub-circuit (Figure 2, T1), a threshold voltage extraction sub-circuit (Figure 2, C1-C2, T3), an initialization sub- circuit (Figure 2, T2), a driving transistor (Figure 2, Tdr) and a light emitting device (Figure 2, OLED), the driving method comprises: in an initialization stage, inputting, by the initialization sub-circuit, a reference voltage to a control electrode of the driving transistor in response to an enable signal such that a first terminal of the light emitting device is discharged by the driving transistor (Figure 2, T2, Vref, Sense and Tdr. [0055] and figure 5a, initial voltage for N3); in a threshold voltage extraction stage, extracting and storing, by the threshold voltage extraction sub-circuit, a threshold voltage of the driving transistor in response to the enable signal (Figure 2 and [0059], C1-C2, T3 and Tdr); in a data writing stage, inputting, by the switching sub-circuit, a data voltage provided by a data line, to the threshold voltage extraction sub-circuit in response to a scan signal (Figure 2, when T1 is ON) such that the threshold voltage extraction sub-circuit applies the threshold voltage of the driving transistor [0059] and the data voltage input by the switching sub-circuit to the control electrode of the driving transistor (Figure 5C, data when T1 is ON); and in a display stage, inputting, by the driving transistor, the data voltage to the light emitting device in response to the threshold voltage of the switching transistor and the data voltage (Figure 5D). 
Kim does not appear to specifically disclose generating, by the feedback compensation sub-circuit, a data voltage compensation signal for a next display image frame according to an operating current of the light emitting device and providing, by the feedback compensation sub-circuit, the generated data voltage compensation signal to the data line.
However, Xiang teaches generating, by the feedback compensation sub-circuit (Figure 5, 11-15), a data voltage compensation signal for a next display image frame according to an operating current of the light emitting device and providing, by the feedback compensation sub-circuit, the generated data voltage compensation signal to the data line (Figure 5 and [0042], current I and output driving voltage from the voltage adjustment module).
Therefore, it would have been obvious to one of the ordinary skill in the art to sense the operating current as taught by Xiang in order to compensate the threshold voltage shift in the real time and, thus, eliminate the display non-uniformity caused by the threshold voltage shift as suggested by Xiang in [0027].

Consider claim 13, it includes the limitations of claim 2 and thus rejected by the same reasoning.

Consider claim 16, it includes the limitations of claim 10 and thus rejected by the same reasoning.

Consider claim 19, it include the limitations of claim 2 and thus rejected by the same reasoning. 

Claims 9, 14, 15, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Xiang as applied to claims 7 and 12 above, and further in view of Yang U.S Patent Publication No. 2016/0267841 (hereinafter Yang).
Consider claim 9, Kim and Xiang teach all the limitations of claim 7. In addition, Kim teaches the de-noising sub- circuit comprises a fifth transistor; and a first electrode of the fifth transistor is coupled to the first terminal of the light emitting device, a second electrode of the fifth transistor is coupled to the ground electrode, and a control electrode of the fifth transistor is supplied with a signal (Figure 2, T4 and respective connections).
Kim does not appear to specifically disclose control electrode of the fifth transistor is supplied with the enable signal.
However, in a related field of endeavor, Yang teaches a pixel driving circuit (abstract) and further teaches control electrode of the fifth transistor is supplied with the enable signal (Figure 2, T4 and Vscan3, where Vscan3 is also connected to T3).
Therefore, it would have been obvious to one of the ordinary skill in the art to supply an enable signal to a de-noise circuit as taught by Yang with the benefit that a terminal of the storage capacitor is discharged to Vth while OLED is grounded as suggested by Yang in figure 2 and [0068].

Consider claim 14, Kim and Xiang teach all the limitations of claim 12. 
Kim does not appear to specifically disclose the pixel circuit further comprises a de-noising sub-circuit, and the driving method further comprises: in the initialization stage, inputting, by the de- noising sub-circuit, a ground voltage to the light emitting device in response to a reset signal.
However, Yang teaches the pixel circuit further comprises a de-noising sub-circuit, and the driving method further comprises: in the initialization stage, inputting, by the de- noising sub-circuit, a ground voltage to the light emitting device in response to a reset signal (Figure 7 and figure 2, Vscan3 is high in period t1).
Therefore, it would have been obvious to one of the ordinary skill in the art to supply a reset signal to a de-noise circuit during initialization as taught by Yang with the benefit that OLED is grounded in t1 as suggested by Yang in figure 2. 

Consider claim 15, Kim and Xiang teach all the limitations of claim 12. 
Kim does not appear to specifically disclose the pixel circuit further comprises a de-noising sub-circuit, and the driving method further comprises: in the initialization stage, inputting, by the de- noising sub-circuit, a ground voltage to the light emitting device in response to the enable signal.
However, Yang teaches the pixel circuit further comprises a de-noising sub-circuit, and the driving method further comprises: in the initialization stage, inputting, by the de- noising sub-circuit, a ground voltage to the light emitting device in response to the enable signal (Figure 7 and figure 2, Vscan3 is high in period t1).
Therefore, it would have been obvious to one of the ordinary skill in the art to supply an enable signal to a de-noise circuit during initialization as taught by Yang with the benefit that OLED is grounded in t1 as suggested by Yang in figure 2. 

Consider claim 17, it includes the limitations of claim 10 and thus rejected by the same reasoning.

Consider claim 18, it include the limitations of claim 10 and thus rejected by the same reasoning. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Liang U.S. Patent Publication No. 2017/0162125 teaches a feedback circuit 2 in figure 4 for the pixel 1.
Knapp U.S. Patent Publication No. 2011/0069094 a current sense circuit 34 for the pixel 41 in figure 5 including amplifiers 58 and 59.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512.  The examiner can normally be reached on Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERTO W FLORES/Primary Examiner, Art Unit 2621